And
by the Court
The law is so upon the facts aforesaid, that the plaintiff was lawful constable and had right to break open the door and enter said house; and judgment was for the plaintiff to recover; for although said Wright was not in the house, the plaintiff had good reason to suppose he was. A constable being an annual officer, and the plaintiff being duly chosen and sworn constable in December A. D. 1781, and re-chosen again in December A. D. 1782, he continued a lawful constable, although he was not sworn again until afterwards. 1 Strange, 625, Foot v. Prows.
This judgment was affirmed in the Supreme Court of Errors.